DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending. Claims 1, 3, and 5-7 are allowed. Claims 4, 8, and 10 are objected to. Claims 2 and 9 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
The title uses the spelling “centring” while the rest of the disclosure uses “centering”.  Applicant is suggested to amend such that the same spelling is used consistently in the disclosure. 
Pg. 9 contains a section titled “Platinum” but there is no discussion of platinum. Applicant is suggested to confirm if this is accurate or if this is a typographical error of another word. 
Appropriate correction is required.
Claim Objections
Claims 4, 8, and 10 are objected to because of the following informalities:  
Regarding Claim 4, Lines 2-4 recite “the leading portion of the root” and “the trailing portion of the root”. However, the claim previously only says the “blade has a leading portion and a trailing portion”. The root is understood to be a part of the blade according to Claim 1. Applicant is suggested to consider the language “the leading portion of the blade at the root” and “the trailing portion of the blade at the root”, or refer to the root having the portions rather than the blade. This would make the connection between the leading portion of the blade and the root clearer.
Regarding Claim 8, Line 2 recites “the platform is a separable from the vane”. Applicant is suggested to remove the “a” for grammatical reasons. 
Regarding Claim 10, Line 9 recites “a hub of a hub”. It is believed this is a typographical error and only one “hub” is required. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, this instance of the use of the term “substantially” is with respect to a shape being L or S or triangular. It is unclear how an object may be “substantially” a shape. An object is either positively a shape or it is not. The disclosure does not provide guidance regarding how the degree of closeness to a shape is determined to be within a range of “substantially”. Applicant is suggested to remove the term “substantially”. 
Regarding Claim 9, Lines 10-11 recite “the root of the blade of the plurality of blades”. However, it is unclear which root of which blade the claim refers to. The claim only previously recites that each blade has a root and does not refer to any specific blade. Applicant is suggested to consider the language “the root of a respective 
Allowable Subject Matter
Claims 1, 3, and 5-7 are allowed.
Claims 4, 8, and 10 are objected to for reasons noted above. 
Claims 2 and 9, as far as they are definite and understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1, Figures 3 and 6 of McDonald et al. (US 2012/0027604 A1) teaches a flow straightener assembly for a fan module of a turbomachine, the flow straightener assembly comprising: a plurality of blades (38) distributed about an axis of revolution (see 12 in Figure 1) of the flow straightener assembly, each blade (38) of the plurality is made of a composite material (see paragraph [0042]), each blade (38) having a vane (42) and a root (68) configured to be assembled to a hub (33) of a turbomachine; and a centering and fastening plate (54) configured to be fastened to the hub (33) at a determined azimuthal position (at 39) and fixed to the root (68) of one blade (38) of the plurality of blades. McDonald does not expressly teach the combination of the plate configured to be fastened to the hub by screws extending longitudinally relative to the axis of revolution of the flow straightener assembly and attached to the root by screws extending radially relative to the axis of revolution of the assembly as claimed. At best, Figure 7 shows the plate (54) is only fastened to the hub (at 39) by screws extending longitudinally relative to the axis of revolution of the flow straightener assembly. Although Figure 11 shows screws (132), the screws do not function to provide attachment or fastening. Rather, screws (132) are described by McDonald as providing a biasing force while the attachment is done by dovetail slot (80) [0046]. 
Similarly, regarding Claim 9, Figure 1 of McDonald teaches a turbomachine comprising: a fan module (14); a hub (33) on which the fan module is mounted (see connection through support of bearing 46); and a flow straightener assembly comprising: a plurality of blades (38) distributed about an axis of revolution (12) of the flow straightener assembly. Figures 3 and 6 teach each blade (38) having a vane (42) and a root (68) fastened to the hub (33) of the turbomachine, and a centering and fastening plate (54) fastened to the hub (33) at a determined azimuthal position (at 39) and fixed to the root (68) of the blade (38) of the plurality of blades. McDonald does not expressly teach the combination of the plate fastened to the hub by screws extending longitudinally relative to the axis of revolution of the flow straightener assembly and attached to the root by screws extending radially relative to the axis of revolution of the assembly as claimed
Similarly, regarding Claim 10, Figures 3 and 6 of McDonald teaches a method for assembly a flow straightener assembly in a turbomachine, the method comprising: fixing a centering and fastening plate (54) to a blade (38) of a flow straighter assembly, the blade (38) being made of a composite material (see paragraph [0042]), the blade (38) having a vane (42) and a root (68); fastening the centering plate (54) to a hub (33) of a turbomachine at a determined azimuthal position, the centering and fastening plate (54) fastened to the hub (33) by screws (fastening at 39) extending longitudinally relative to the axis of revolution (see 12 in Figure 1) of the flow straightener assembly. McDonald does not expressly teach the combination of the fastening of the plate to a hub with the plate also being fastened to the root of the blade by screws extending radially relative to an axis of revolution of the flow straightener assembly as claimed. 
An example of the claimed arrangement is seen in Figure 1 of Applicant’s disclosure, wherein a plate (3) is fastened to the hub (4) by screws (51a) extending longitudinally relative to the axis of revolution and attached to the root (22) by screws (52) extending radially relative to the axis of revolution. According to Applicant’s Specification filed May 07, 2021, the plate arrangement allows for a simplified mounting of the flow straightener assembly that is capable of providing accurate positioning. Furthermore, the positioning of the screws allows for good transmission of mechanical forces from the hub towards the blade to avoid some stress concentrations, which would otherwise negatively affect the service life of the plate (Pg. 3, Line 30 – Pg. 4, Line 15). 
Claims 2-8 subsequently depend upon Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishigure et al. (US 2013/0287562 A1) Figures 2-3 teach plates (49) that are fastened to a hub but are attached to the root of a blade by screws extending tangential to the circumferential direction. 
Simonds (US 2014/0056702 A1) Figures 1-2 teach a blade that has a root attached to a hub by radial screws (front end) and longitudinal screws (rear end). There is no plate present. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELTON K WONG/Examiner, Art Unit 3745